UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 1801267 FMO (MRWX) Date October 26, 2018

 

Title Rehn v. Loancare LLC

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER RE: PROTECTIVE ORDER

The parties submitted a proposed protective order regarding discovery in this civil action.
(Docket # 25.) The Court accepts and ENTERS the proposed order subject to the following:

l. 11 12 - Any challenge to a confidentiality designation must comply in full With the
joint filing format described in Local Rule 37 for all discovery motions.

2. The parties failed to provide the Court with an adequate statement of good cause
regarding the litigation See Oliner V. Kontrabecki, 745 F. 3d 1024, 1026 (9th Cir. 2014). As
stated in the Court’s preferred proposed protective order (available online at Judge Wilner’s
procedures page at cacd.uscourts.gov), the parties must identify legitimate bases for the entry of
such an order that are specific to this action; no boilerplate allowed. The entry of this order is
contingent on the filing of such a statement within five court days.

 

3. In the future, the parties are advised to consult the webpage of the assigned judges
to determine Whether they have a preferred base form protective order for the use of litigants
FYI, Judge Wilner’s proposed order is derived from a recommendation from the Los Angeles
County Bar Association’s litigation section.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page l of l

